 Case 1:19-cv-00993-MU Document 30 Filed 03/31/21 Page 1 of 1              PageID #: 2101




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

EDWARD MARTIN,                            )
                                          )
               Plaintiff,                 )
                                          )
v.                                        )   CIVIL ACTION NO. 19-0993-MU
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
               Defendant.                 )


                                      JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it

is hereby ORDERED, ADJUDGED, and DECREED that the decision of the

Commissioner of Social Security denying Plaintiff benefits be REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g), see Melkonyan v.

Sullivan, 501 U.S. 89 (1991), for further proceedings not inconsistent with this

decision. The remand pursuant to sentence four of § 405(g) makes Plaintiff a

prevailing party for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412,

Shalala v. Schaefer, 509 U.S. 292 (1993), and terminates this Court’s jurisdiction over

this matter.

       DONE this the 31st day of March, 2021.

                                    s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE
